            Case 1:20-cv-01708-EGS Document 5 Filed 10/14/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 CUBE INFRASTRUCTURE FUND SICAV,
 CUBE INFRASTRUCTURE MANAGERS
 S.A.,
 CUBE ENERGY S.C.A (NOW CUBE
 ENERGY S.À.R.L.),
 DEMETER    PARTNERS  S.A., AND
 DEMETER 2 FPCI.

                               Plaintiffs,

                        v.                             Civil Action No. 1:20-cv-01708-EGS

 THE KINGDOM OF SPAIN

                               Defendant.


                         STATUS REPORT OF OCTOBER 14, 2020

       Plaintiffs Cube Infrastructure Fund SICAV, Cube Infrastructure Managers S.A., Cube

Energy S.C.A. (now Cube Energy S.à.r.l.), Demeter Partners S.A., and Demeter 2 FPCI

(collectively “Plaintiffs”), make this submission pursuant to the Court’s Order of October 8, 2020,

instructing Claimants to “inform[] the Court of the status of its efforts to effect service upon the

Defendant.”

       1.      Service was accomplished on the Kingdom of Spain (“Spain”) on August 28, 2020

via international courier and in accordance with Article 10 of the Convention on the Service

Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (the “Hague

Service Convention”), 20 U.S.T. 361, when Spain accepted the English and Spanish copies of the

summons, complaint and accompanying papers that Plaintiffs served on Spain via United Parcel

Service (“UPS”).


       2.      Because the Defendant in this case –Spain– is a foreign state within the meaning of
              Case 1:20-cv-01708-EGS Document 5 Filed 10/14/20 Page 2 of 4




the Foreign Sovereign Immunities Act, service of process in this case is governed by 28 U.S.C.

§ 1608(a). Because there is no “special arrangement” between the parties for service of process,

Plaintiffs served Spain in accordance with Section 1608(a)(2), which provides that service shall be

made upon a foreign state “if no special arrangement exists, by delivery of a copy of the

summons and complaint in accordance with an applicable international convention on service of

judicial documents.”         Both Spain and the United States are parties to the Hague Service

Convention.


         3.       Accordingly, Plaintiffs have sought to effectuate service of process utilizing two

methods that are consistent with the Hague Service Convention. First, Plaintiffs effectuated

service of process by mail consistent with Article 10 of the Hague Service Convention, which

provides that “the present Convention shall not interfere with (a) the freedom to send judicial

documents, by postal channels, directly to persons abroad.” Because Spain ratified the Hague

Service Convention without any reservation declaring its opposition to service of persons in its

territory directly by mail, service by mail is permitted under Article 10 of the Hague Service

Convention. 1


         4.       On July 27, 2020, Plaintiffs sent Spain the summons, complaint and accompanying

documents (in English and Spanish) via UPS to the Abogacia General del Estado Dirección del

Servicio Juridico del Estado, Calle Ayala no. 5, 28001 Madrid, Spain. On August 25, 2020, UPS

notified the Plaintiffs that it was having difficulties completing the delivery in Spain and requested




1        While Spain has submitted declarations regarding the interpretation of other provisions of the Hague Service
Convention, notably absent is any reservation or declaration regarding Article 10. See Hague Service Conference on
Private          International            Law,             “Declaration/Reservation/Notification:             Spain,”
https://www.hcch.net/en/instruments/conventions/statustable/notifications/?csid=421&disp=resdn         (last   visited
October 13, 2020).



                                                          2
            Case 1:20-cv-01708-EGS Document 5 Filed 10/14/20 Page 3 of 4




that the address be corrected. Plaintiffs re-sent another identical package via UPS to Abogacia

General del Estado Dirección del Servicio Juridico del Estado, Calle Ayala no. 5, 28001 Madrid,

Spain (the same address). That package was successfully delivered to Spain on August 28, 2020.

A true and correct copy of the UPS delivery confirmation is attached hereto as Exhibit A. Service

of process on Spain was therefore complete on August 28, 2020, as service by private mail courier

satisfies the requirements of the Hague Service Convention. See Micula v. Gov't of Romania, No.

17-CV-02332 (APM), 2018 WL 10196624, at *5 (D.D.C. May 22, 2018) (finding service via

private mail courier to be proper under Article 10(a) of the Hague Service Convention).


       5.      On July 13, 2020, Plaintiffs sent English and Spanish copies of the summons,

complaint and accompanying papers to the Abogacia General del Estado Dirección del Servicio

Juridico del Estado, Calle Ayala no. 5, 28001 Madrid, Spain by United States Postal Service

(“USPS”) Priority Mail International Parcels mail (return receipt requested). On October 6, 2020,

the package was returned to Plaintiffs’ counsel with a stamp stating “Return” and “Not Claimed.”

In response to Plaintiffs’ subsequent inquiries, a USPS representative informed us on October 13,

2020 that the mailing was returned because the Spanish postal service was not, and still is not,

accepting packages from USPS as a result of the COVID-19 pandemic.


       6.      Second, Plaintiffs also initiated service of process pursuant to Article 2 of the

Hague Service Convention, which provides for service through the Central Authorities of the

requesting and receiving countries. 20 U.S.T. 361, Art. 2 (“Each Contracting State shall designate

a Central Authority which will undertake to receive requests for service coming from other

Contracting States and to proceed in conformity with the provisions of Articles 3 to 6.”). The

United States Department of Justice serves as the Central Authority for the United States, but

outsources its service of process functions under the Hague Service Convention to a private


                                                3
             Case 1:20-cv-01708-EGS Document 5 Filed 10/14/20 Page 4 of 4




contractor by the name of ABC Legal, which does business as Process Forwarding International.2

On July 27, 2020, Plaintiffs transmitted two copy sets of the original English and Spanish

translations of the summons, complaint and accompanying documents to ABC Legal to initiate

service of process in accordance with Article 2 of the Hague Service Convention. On August 21,

2020, Plaintiffs were informed that ABC Legal had initiated the request for service. Plaintiffs

believe that their request for service is still pending, as ABC Legal has not yet received a certificate

of service from the Spanish Central Authority.


        7.      Because Spain accepted the package sent by UPS on August 28, 2020 service

is complete and, pursuant to 28 U.S.C. § 1608(d), Spain’s deadline to file its answer or

other responsive pleading is October 27, 2020.


Dated: New York, New York
       October 14, 2020
                                                Respectfully submitted,


                                                       /s/ James E. Berger
                                                James E. Berger (D.C. Bar 481408)
                                                Charlene C. Sun (D.C. Bar 1027854)

                                                KING & SPALDING LLP
                                                1185 Avenue of the Americas
                                                New York, NY 10036-4003
                                                Tel: (212) 556-2200
                                                Fax: (212) 556-2222
                                                jberger@kslaw.com
                                                csun@kslaw.com
                                                Attorneys for Plaintiffs




2        See United States of America – Central Authority & Practical Information, available at:
https://www.hcch.net/en/states/authorities/details3/?aid=279 (last visited October 13, 2020).



                                                   4
